Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant had voluntarily left his employment without good cause and disqualifying him from receiving unemployment insurance benefits. Claimant testified that he was fired after his employer refused to accede to his demand for an increase in pay to compensate him for the duties that he was required to perform as a material handler. The employer’s representative testified that claimant was not discharged and that his position remained open to him. Nevertheless, because claimant expressed dissatisfaction with his job duties and pay and inasmuch as the employer had no plans to offer claimant a raise after only a few weeks of employment, claimant’s continuing demand for an increase in pay was considered by the employer to be, in effect, a resignation from his position. This conflict in testimony presented an issue of credibility which was within the province of the Board to resolve (see, Matter of Klein [Audits & Surveys Worldwide— Sweeney], 232 AD2d 720). Dissatisfaction with one’s wages or workload has been found not to constitute good cause for leaving one’s employment (see, Matter of Turano [Sweeney], 239 AD2d 747, 748). We conclude that substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.